Peb Curiam.
Action to recover damages for the death of plaintiff’s intestate, alleged to have been caused by the negligence of defendants. The railway company appealed from an order overruling its separate demurrer to the complaint, interposed upon the ground that two causes of action were improperly joined.
The facts alleged concerning the negligence of both defendants are identical as to time, place, and result in causing decedent’s death; and hence present causes of action based upon concurrent negligence, which may be united. Appellant’s contentions to the contrary are ruled adversely in Mayberry v. Northern Pacific Ry. Co. 100 Minn. 79, 110 N. W. 356; Fortmeyer v. National Biscuit Co. 110 Minn. 158, 133 N. W. 461, and Jackson v. Orth Lumber Co. 121 Minn. 461, 141 N. W. 518.
Order affirmed.